NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                         MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

In the Interest of O.R.T., a child. )
___________________________________)
                                    )
H.K.V.,                             )
                                    )
               Appellant,           )
                                    )
v.                                  )              Case No. 2D19-1058
                                    )
DEPARTMENT OF CHILDREN AND          )
FAMILIES and GUARDIAN AD LITEM      )
PROGRAM,                            )
                                    )
               Appellees.           )
                                    )

Opinion filed June 7, 2019.

Appeal from the Circuit Court for
Charlotte County; Mary Evans, Judge.

H.K.V., pro se.

Meredith K. Hall, Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

Thomasina F. Moore, Statewide Director of
Appeals, and Sara Elizabeth Goldfarb,
Senior Attorney, Appellate Division,
Tallahassee, for Appellee Guardian ad
Litem Program.


PER CURIAM.

             Affirmed.
SLEET, LUCAS, and SALARIO, JJ., Concur.




                                    -2-